Judge Greene
dissenting.
I do not believe plaintiffs injuries arose out of her employment, as mandated by N.C. Gen. Stat. § 97-2(6), and therefore would affirm the decision of the Commission.
The tests developed by our courts to determine whether an employee’s injury, sustained while acting for the benefit of a third party, arises out of the employment are whether: (1) the act appreciably benefits the employer, Roberts v. Burlington Industries, 321 N.C. 350, 355, 364 S.E.2d 417, 421 (1998); Guest v. Iron & Metal Co., 241 N.C. 448, 453, 85 S.E.2d 596, 600 (1955); (2) the employee has reasonable grounds to believe the act is incidental to the employment, Guest, 241 N.C. at 452, 85 S.E.2d at 599; or (3) the employment places the employee at a risk of injury greater than that to which the general public is. exposed outside of the employment, Roberts, 321 N.C. at 358, 364 S.E.2d at 422-23.
In this case, there is no evidence that plaintiffs injury resulted from an act incident to her employment, or as a consequence of an increased risk of her employment. Accordingly, the dispositive issue is whether plaintiffs act appreciably benefitted her employer.
Even assuming plaintiffs injury was sustained while acting for the benefit of a third party, there is no evidence of any benefit to her employer. The injury, even though it occurred on the employer’s premises, did not reasonably tend to retain the employer’s business or to promote the consummation of new business. Lewis v. Insurance Co., 20 N.C. App. 247, 250-51, 201 S.E.2d 228, 230-31 (1973) (injury *23arose out of the employment where an insurance agent was injured while assisting one of his policyholders whose vehicle was stranded on the side of the road). Although the act in this case apparently was prompted by humanitarian concern for a fellow employee, that concern is not sufficient to constitute an appreciable benefit to the employer. Roberts, 321 N.C. at 356-57, 364 S.E.2d at 422. Accordingly, plaintiffs injuries did not arise out of her employment and are not compensable.
The Bellamy, Guest, and Gordon cases, relied upon by the majority, are distinguishable and thus do not support the holding that plaintiffs injuries in this case are compensable. Those cases, holding that the employee’s injuries did arise out of the employment, reveal some definite benefit to the employer as a result of the actions of the employee.